MacIntyre, P.J.
Where, upon a trial for assault with intent to murder, the defendant in his statement to the jury admits firing at the prosecutor but claims the shot was fired in self-defense and under circumstances of justification with no intention to kill, but there is evidence authorizing the jury to disbelieve the defendant’s claim of self-defense and circumstances of justification, this court will not, upon a motion for a new trial based solely upon the general grounds, disturb a verdict finding the defendant guilty of shooting at another; not in his own defense. Close v. State, 70 Ga. App. 498 (28 S. E. 2d, 672); Barnes v. State, 71 Ga. App. 9 (29 S. E. 2d, 919); Battle v. State, 73 Ga. App. 476 (36 S. E. 2d, 873); Fallon v. State, 5 Ga. App. 659 (63 S. E. 806). The court did not err in overruling the motions for a new trial.

Judgments affirmed.


Gardner and Townsend, JJ., concur.

Edward J. Goodwin, for plaintiff in error.
Andrew J. Ryan Jr., Solicitor-General, Sylvan A. Garfunkel, Herman W. Coolidge, contra.